                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


WILLIE WARRIOR,

                   Plaintiff,
                                                    Case No. 20-cv-1873-pp
      v.

ANDREW M. SAUL,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff’s request indicates

that he is not employed, he is not married, and he has no dependents he is

responsible for supporting. Dkt. No. 3 at 1. The plaintiff lists no income and no

expenses; he does not own his home or a car and he has no other property of

value; and he has no cash on hand or money in a checking or savings account.


                                         1

           Case 2:20-cv-01873-PP Filed 12/23/20 Page 1 of 3 Document 5
Id. at 2-4. The plaintiff states that he is “[l]iving with [his] girlfriend who pays

all expenses.” Id. at 4. The plaintiff has demonstrated that he cannot pay the

$350 filing fee and $52 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint states that the Commissioner of Social Security

denied him benefits for lack of disability, that he is disabled, and that the

conclusions and findings of fact by the Commissioner when denying benefits

are not supported by substantial evidence and are contrary to law and

regulations. Dkt. No. 1 at 1. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).




                                          2

          Case 2:20-cv-01873-PP Filed 12/23/20 Page 2 of 3 Document 5
      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 23rd day of December, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3

         Case 2:20-cv-01873-PP Filed 12/23/20 Page 3 of 3 Document 5
